

114 HR 6486 IH: Laquan McDonald Camera Act of 2016
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6486IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Mr. Rush introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require, as a condition on the receipt of Federal funds, that States require law enforcement
			 agencies to have in effect a policy regarding the use of body-worn cameras
			 and dashboard cameras.
	
 1.Short titleThis Act may be cited as the Laquan McDonald Camera Act of 2016. 2.Requirement to have body-worn cameras and dashboard camera policiesTo be in compliance with this section, a State shall require each law enforcement agency of that State and of a unit of a local government of that State to have in effect a policy requiring and prescribing the conditions for the use of body-worn cameras and dashboard cameras by law enforcement officers of that agency, and to establish procedures providing for the effective enforcement of that policy.
		3.Eligibility for Federal funds
			(a)Covered programs
 (1)In generalFor purposes of this Act, a grant program is covered by this section if— (A)the program is carried out by or under the authority of the Attorney General; and
 (B)the program may provide amounts to States for law enforcement purposes. (2)ListFor each fiscal year, the Attorney General shall prepare a list identifying each program that meets the criteria of paragraph (1) and provide that list to each State.
 (b)ComplianceFor each fiscal year, any amount that a State would otherwise receive for that fiscal year under a grant program covered by this section shall be reduced by 10 percent, unless the State submits to the Attorney General a certification that each law enforcement agency of the State, and of each unit of local government of the State, is in full compliance with the requirements of section 2.
 (c)Citizen suitsIn the case of a State that has submitted a certification under subsection (b), if that State has made any misrepresentation in that certification pertaining to full compliance with the requirements of section 2, a private citizen who is a resident of that State may bring an action in a Federal district court to compel the Attorney General to take appropriate action under subsection (b). The court shall expedite consideration of such an action, and advance it on the docket to the maximum extent practicable.
 (d)Redistribution of amountsAmounts under a grant program not granted by reason of a reduction under subsection (b), shall be granted to one or more entities not subject to such reduction or such prohibition, subject to the other laws governing that program.
 (e)Effective dateThe first grants to which subsection (b) applies are grants for the fiscal year beginning October 1, 2017.
			